In the

    United States Court of Appeals
                for the Seventh Circuit
                    ____________________
No. 20-3393
RAUL GARCIA MARIN,
                                                         Petitioner,
                                v.

MERRICK B. GARLAND,
Attorney General of the United States,
                                                        Respondent.
                    ____________________

               Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A075-818-976
                    ____________________

    ARGUED SEPTEMBER 22, 2021 — DECIDED JULY 29, 2022
                ____________________

   Before SYKES, Chief Judge, and FLAUM and BRENNAN,
Circuit Judges.
    SYKES, Chief Judge. Raul Garcia Marin, a native and citizen
of Mexico, has a long history of illegal entry and removal
from the United States. His most recent removal order was
issued in 1997; he was removed the next year. But he repeat-
edly reentered and returned to Mexico in the years that
followed and has lived in this country continuously and
2                                                 No. 20-3393

illegally since 2004. In 2019 the Department of Homeland
Security (“DHS”) located him in prison and reinstated the
1997 removal order.
    Garcia Marin then applied for deferral of removal under
the Convention Against Torture. After an asylum officer
issued a favorable “reasonable fear” determination, he was
placed in “withholding only” proceedings before an immi-
gration judge. The judge granted deferral of removal, but the
Board of Immigration Appeals (“BIA” or “the Board”)
reversed and ordered him removed pursuant to the reinstat-
ed 1997 order.
    Garcia Marin petitioned for review but did not seek a
stay of removal from this court. His request for an adminis-
trative stay from DHS was denied, and he was removed
from the United States while his case has been before us.
Because he seeks only deferral of removal in a withholding-
only proceeding, his removal moots his claim for relief. We
therefore dismiss the petition for review.
                       I. Background
    Garcia Marin entered the United States illegally as a child
in 1988 and was removed that same year. He illegally reen-
tered sometime thereafter, was ordered removed in 1997,
and was removed to Mexico in 1998. He illegally reentered,
returned to Mexico, and reentered again—most recently in
2004. He remained in the United States after that reentry,
accumulating a criminal record that includes convictions for
residential burglary, domestic battery, illegal firearm posses-
sion, and four convictions for drunk driving.
   In 2019 DHS located Garcia Marin in an Illinois prison
and reinstated the 1997 order of removal. Because Garcia
No. 20-3393                                                    3

Marin has been convicted of residential burglary, an aggra-
vated felony, he is inadmissible for 20 years. 8 U.S.C.
§ 1182(a)(9)(A)(i). The aggravated felony conviction also bars
him from seeking withholding of removal under the Immi-
gration and Nationality Act or the Convention Against
Torture. Id. § 1231(b)(3)(B).
    Garcia Marin sought deferral of removal under the Con-
vention—the only form of relief potentially available to him.
An asylum officer determined that he had a reasonable fear
of torture and placed him in withholding-only proceedings
before an immigration judge. A “withholding only” proceed-
ing is a procedural track initiated by a reasonable-fear
interview in which the applicant may seek only withholding
or deferral of removal (deferral being the more limited form
of relief available to those who are ineligible for withhold-
ing) under the Immigration and Nationality Act or the
Convention Against Torture. 8 C.F.R. § 1208.31(e).
    To obtain deferral of removal under the Convention,
Garcia Marin had the burden to establish that it is more
likely than not that he would be tortured by or with the
acquiescence of government officials if removed to Mexico.
Id. §§ 1208.16(c)(4), 1208.18(a)(1); Rodriguez-Molinero v. Lynch,
808 F.3d 1134, 1135, 1138–39 (7th Cir. 2015). He argued that
he would likely be subject to torture in Mexico by the Sina-
loa cartel with the acquiescence of public officials.
    The immigration judge heard his testimony, found him
credible, and concluded that he had satisfied his burden. She
first noted that Garcia Marin would be at risk of torture from
the Sinaloa cartel because of his cooperation with DHS in a
planned drug-sting operation targeting the organization.
This risk was underscored, she ruled, by a threatening call
4                                                 No. 20-3393

that he had received from a high-ranking cartel member. She
then recognized the wide reach of the Sinaloa cartel in
Mexico and the extensive history of corrupt cooperation
between the cartel and government officers. Accordingly, she
determined that Garcia Marin would face a significant risk
of torture with the acquiescence of Mexican officials and
granted deferral of removal.
    The BIA reversed. It rejected the immigration judge’s
conclusions that Garcia Marin faced a significant risk of
torture, noting that he had no involvement with the Sinaloa
cartel and that the planned sting operation did not actually
occur. The Board also determined that certain facts, such as
the threatening call from the cartel member, were insuffi-
cient to establish a significant likelihood of torture. On this
basis the Board found that Garcia Marin had not met his
burden of proof under the Convention, vacated the immigra-
tion judge’s decision, and ordered him removed to Mexico
pursuant to the reinstated 1997 order.
   Garcia Marin petitioned for review, relying on Rodriguez-
Molinero and arguing that the Board misapplied the clear-
error standard. He sought a discretionary stay of removal
from DHS under 8 C.F.R. § 241.6 while he litigated his
petition. But he did not move for a stay in this court. As a
result, when DHS denied his stay request, he was removed
to Mexico. The Attorney General moved to dismiss the
petition as moot, and Garcia Marin filed a response in
opposition. We issued an order indicating that we would
take the motion with the case and directed the parties to
address the jurisdictional question in their briefs.
No. 20-3393                                                  5

                        II. Discussion
     We begin, as we must, with the question of mootness.
Federal courts have jurisdiction to resolve only live cases
and controversies. See U.S. CONST. art. III, § 2, cl. 1. A live
case or controversy must exist throughout the course of the
litigation. Arizonans for Off. Eng. v. Arizona, 520 U.S. 43, 67
(1997). Mootness doctrine implements this rule by limiting
our jurisdiction to disputes in which we may grant effectual
relief to a party with a personal interest in the action. See
Uzuegbunam v. Preczewski, 141 S. Ct. 792, 796 (2021). Accord-
ingly, if developments make it impossible for us to grant
relief in a case, then we must dismiss it as moot. Meza
Morales v. Barr, 973 F.3d 656, 660 (7th Cir. 2020). In the con-
text of removal, we have applied this rule to hold that an
alien’s removal while his petition for review is pending
moots the case unless the order at issue carries collateral
legal consequences. Peralta-Cabrera v. Gonzalez, 501 F.3d 837,
842–43 (7th Cir. 2007).
    Garcia Marin’s 1997 removal order is not before us. His
petition for review concerns only the BIA’s ruling reversing
the immigration judge’s grant of deferral of removal under
the Convention Against Torture. Garcia Marin did not ask us
to stay his removal during the pendency of his petition for
review. So when DHS denied his request for a discretionary
administrative stay, he was removed from the United States.
   That moots the petition for review. Garcia Marin is inad-
missible by virtue of his unchallenged removal order and his
criminal record. So even if we were to find an error in the
BIA’s decision reversing the immigration judge, the action
that Garcia Marin sought to prevent has already taken place,
and there are no possible collateral legal consequences.
6                                                  No. 20-3393

    It is important to distinguish an application for relief un-
der the Convention Against Torture in a withholding-only
proceeding like Garcia Marin’s from a proceeding that also
challenges a removal order or a denial of asylum. We have
held that an already-removed alien may challenge his re-
moval order if it also restricts readmission to the United
States. Id. at 843. In Peralta-Cabrera we noted that a bar on
readmission stemming from a removal order is a collateral
consequence that keeps the controversy live and allows
effectual relief. We have also permitted a removed alien’s
challenge to a denial of deferral of removal as part of a
package of claims that includes review of an asylum deci-
sion. See Singh v. Holder, 720 F.3d 635, 638 (7th Cir. 2013). In
Singh we noted that a live controversy remained because it
would be possible for the petitioner to seek readmission on
remand. Id. (citing Peralta-Cabrera, 501 F.3d at 842–43).
    However, a petition for review by an already-removed
alien seeking only deferral of removal under the Convention
Against Torture does not present the same opportunity for
additional relief. When an alien enters withholding-only
proceedings and seeks solely to defer removal under the
Convention, he does not challenge an order that carries
collateral legal consequences. Unlike Peralta-Cabrera and
Singh, a ruling in Garcia Marin’s favor will not unwind his
removal order, enable him to seek readmission, or have any
other consequence beyond the limited form of relief at issue
in the proceedings before the agency. Because Garcia Marin
sought only deferral of removal under the Convention and
has already been removed, we cannot grant any effectual
relief even if we find an error in the BIA’s decision.
No. 20-3393                                                  7

    Peralta-Cabrera and Singh presented claims that included
a challenge to an order with ongoing legal consequences that
could be remedied by a favorable decision from us. Not so
here. We therefore join our sister circuits in holding that a
petition for review of a decision in a withholding-only
proceeding is mooted by the alien’s removal. See Mendoza-
Flores v. Rosen, 983 F.3d 845, 847–48 (5th Cir. 2020); Kaur v.
Holder, 561 F.3d 957, 959 (9th Cir. 2009). Garcia Marin’s
removal moots his petition for review of the BIA’s decision
rejecting his application for deferral of removal. Accordingly,
the petition must be dismissed.
                                                    DISMISSED